

116 HR 4882 IH: Community Safety Act of 2019
U.S. House of Representatives
2019-10-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4882IN THE HOUSE OF REPRESENTATIVESOctober 28, 2019Mr. McCaul introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo authorize the Attorney General to make grants to provide training to improve police responses
			 for people with mental illness and intellectual and developmental
			 disabilities, to increase the authorization of appropriations for mental
			 health awareness training grants, and for other purposes.
	
 1.Short titleThis Act may be cited as the Community Safety Act of 2019. 2.Academic-based training initiative to improve police responses for people with mental illness and intellectual and developmental disabilities (a)AuthorizationThe Attorney General is authorized to make grants, in the form of cooperative agreements, to eligible entities to provide training and technical assistance to law enforcement and other criminal justice agencies and their behavioral health service partners to improve responses and reduce crime and recidivism associated with people who have mental illnesses and intellectual and developmental disabilities.
 (b)Eligible entity definedFor purposes of this section, the term eligible entity means a public or private academic organization, a nonprofit academic organization (including a tribal nonprofit organization), and a public university or colleges (including a tribal institution of higher education).
 (c)ApplicationAn eligible entity seeking a grant under this section shall submit to the Attorney General an application at such time, in such manner, and containing such information as the Attorney General may reasonably require, including information demonstrating experience working in a law enforcement training environment and with local governments, law enforcement agencies, State and county mental and behavioral health systems, organizations serving people with mental illness and intellectual and developmental disabilities, and criminal justice systems.
 (d)CollaborationAn eligible entity receiving a grant under this section shall collaborate with other recipients in order to better service the training needs of local communities.
 (e)Authorization of appropriationsThere is authorized to be appropriated $2,500,000 to carry out this section for each of fiscal years 2020 through 2025.
 3.Increasing amount authorized to be appropriated for mental health awareness training grantsSection 520J of the Public Health Service Act (42 U.S.C. 290bb–41) is amended by— (1)striking paragraph (7) of subsection (b); and
 (2)adding at the end the following:  (c)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $25,000,000 for each of fiscal years 2020 through 2025..
			